     Case 2:20-cv-00165-JCM-EJY Document 12 Filed 07/07/20 Page 1 of 9



 1   Rory T. Kay, Esq. (NSBN 12416)
     Jason B. Sifers, Esq. (NSBN 14273)
 2   MCDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3   Las Vegas, Nevada 89102
     Telephone: (702) 873-4100
 4   Facsimile: (702) 873-9966
     rkay@mcdonaldcarano.com
 5   jsifers@mcdonaldcarano.com

 6   Attorneys for Defendant Snap Advances, LLC

 7                              UNITED STATES DISTRICT COURT

 8                                      DISTRICT OF NEVADA

 9
     LYNN ROBLES,                                        CASE NO.: 2:20-cv-00165-JCM-EJY
10
                           Plaintiff,
11
     v.                                                  DEFENDANT SNAP ADVANCES, LLC’S
12
                                                               MOTION TO DISMISS
13   SNAP ADVANCES, LLC,

14                         Defendant.
15

16           Defendant Snap Advances, LLC (“Snap”) moves to dismiss Plaintiff Lynn Robles’

17   (“Lynn”) Complaint under FRCP 12(b)(3) and/or the doctrine of forum non conveniens.1 Through

18   her company New Expressions, LLC (“New Expressions”), Lynn obtained financing from Snap

19   and personally guaranteed the same through a Purchase and Sale Agreement for Future Receivables

20   (the “Agreement”). Under the Agreement, Snap purchased New Expressions’ future account

21

22
     1
23           There appears to be some confusion as to whether a motion to enforce a forum selection
     clause falls within FRCP 12(b)(3) or the general doctrine of forum non conveniens. Compare Atl.
24   Marine Constr. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 59-60 (2013) with Doe
     1 v. AOL LLC, 552 F.3d 1077, 1083 (9th Cir. 2009) (holding a motion to enforce a forum selection
25   clause is treated as a motion to dismiss under FRCP 12(b)(3)) and Laferte v. myFootpath, LLC,
     No. CV1210118JGBAJXW, 2014 WL 12591801 at *2 (C.D. Cal. July 18, 2014) (“Enforcement
26   of a forum selection clause is an appropriate basis for a motion to dismiss pursuant to Rule
     12(b)(3).”
27
           Snap Advances believes this Motion is appropriate under the doctrine of forum non
28   conveniens but presents both bases for relief in case the Court disagrees and wishes to treat this
     Motion as one under FRCP 12(b)(3).
     Case 2:20-cv-00165-JCM-EJY Document 12 Filed 07/07/20 Page 2 of 9



 1   receivables in exchange for advancing $99,500.00 to New Expressions. The Agreement also

 2   included broad forum selection and choice-of-law provisions stating that Utah law applied to any

 3   dispute between the parties and that the “federal and state courts located in the State of Utah and

 4   County of Salt Lake . . . shall be the exclusive forum for all actions, proceedings or litigation arising

 5   out of or related to this Agreement or subject matter thereof.”

 6            After New Expressions and Lynn defaulted under the Agreement, Snap obtained a judgment

 7   against them and sought to collect the same. Lynn has now filed suit in this Court, alleging that

 8   any such collection activities violated the Telephone Consumer Protection Act (“TCPA”) and

 9   Nevada’s Deceptive Trade Practices Act.2 See generally Complaint. But even if Lynn had any

10   viable causes of action (and she does not), the forum selection clause prohibits her from bringing

11   them in Nevada because they arise out of or relate to the Agreement and its subject matter. The

12   appropriate forum because of the forum selection clause is Utah.

13            As such, Snap respectfully requests that the Court dismiss this matter and require Lynn to

14   abide by the forum selection provision in the Agreement that she freely negotiated and signed.

15            DATED this 7th day of July, 2020.

16                                                         MCDONALD CARANO LLP

17
                                                     By: /s/ Rory T. Kay
18                                                       Rory T. Kay (NSBN 12416)
                                                         Jason B. Sifers (NSBN 14273)
19                                                       2300 West Sahara Avenue, Suite 1200
                                                         Las Vegas, Nevada 89102
20                                                       rkay@mcdonaldcarano.com
                                                         jsifers@mcdonaldcarano.com
21
                                                           Attorneys for Defendant Snap Advances, LLC
22

23

24

25

26

27   2
             Two weeks after Lynn filed her Complaint, her husband Igancio Robles filed a nearly
28   identical complaint in this Court styled as Ignacio Robles v. Snap Advances, LLC, 2:20-cv-00257-
     RFB-VCF. Snap will soon be filing a Notice of Related Cases pursuant to LR 42-1 as a result.

                                                  Page 2 of 9
     4846-2496-7618, v. 1
     Case 2:20-cv-00165-JCM-EJY Document 12 Filed 07/07/20 Page 3 of 9



 1                          MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.       STATEMENT OF FACTS

 3            A.       Lynn Executes the Agreement with Utah Forum Selection and Choice-of-Law
                       Provisions.
 4

 5            On or around October 27, 2017, New Expressions LLC (“New Expressions”) and Snap

 6   Advances, LLC (“Snap”) executed a Purchase and Sale Agreement for Future Receivables (the

 7   “Agreement”). See Agreement, attached as Exhibit A; see also Declaration of Rory T. Kay In

 8   Support of Motion to Dismiss (“Kay Decl.”) at ¶ 3, attached as Exhibit B. Snap advanced

 9   $99,500.00 to New Expressions in exchange for New Expressions’ assignment of its future

10   accounts receivable to Snap. See Exh. A, Agreement at p. 2. As the owner of New Expressions,

11   Lynn Robles (“Lynn”) personally guaranteed New Expressions’ payment. See id. at p. 1. Section

12   5.6 of the Agreement included all-encompassing choice-of-law and forum selection provisions:

13
              Section 5.6 Governing Law. This Agreement shall be governed by and construed
14            in accordance with the laws of the State of Utah. Seller and any Guarantor consent
              to the jurisdiction of the federal and state courts located in the State of Utah and
15            County of Salt Lake and agree that such courts shall be the exclusive forum for all
              actions, proceedings or litigation arising out of or relating to this Agreement or
16
              subject matter thereof, notwithstanding that other courts may have jurisdiction over
17            the parties and the subject matter thereof. Service of process by certified mail to
              Seller’s address listed on the fact of this Agreement or such other address that
18            Seller may provide to buyer in writing from time to time will be sufficient for
              jurisdictional purposes.
19

20   See Exh. A, Agreement at p. 6. Lynn signed the Agreement on New Expressions’ behalf and

21   personally as the personal guarantor. See id. at p. 7. She also initialed each page to indicate her

22   review and assent to the Agreement. See id. at pp. 1-8.

23            B.       New Expressions and Lynn Default Under the Agreement, and Snap Obtains a
                       Judgment Against Them.
24

25            After Snap transferred the funds to New Expressions, New Expressions and Lynn

26   defaulted under the Agreement. Snap filed suit in Salt Lake City, Utah under the Agreement’s

27   forum selection provision and obtained a judgment against New Expressions and Lynn on

28   February 14, 2019 in the amount of $81,870.38. See Default Judgment (“Judgment”), attached as


                                                  Page 3 of 9
     4846-2496-7618, v. 1
     Case 2:20-cv-00165-JCM-EJY Document 12 Filed 07/07/20 Page 4 of 9



 1   Exhibit C; see also Exh. B, Kay Decl. at ¶ 4. The judgment included attorney’s fees and costs

 2   and post-judgment interest at the statutory rate of 4.59%. See Exh. C, Judgment.

 3            C.       After Snap Tries to Collect the Judgment, Lynn Offensively Files This Suit Under
                       the TCPA and Nevada Deceptive Trade Practices Act.
 4

 5            Rather than pay the judgment against her and New Expressions, Lynn instead allegedly

 6   filed for bankruptcy in May 2019 and filed this lawsuit in Nevada on January 23, 2020. See

 7   Complaint at ¶¶ 28-41.3 Though the details are sparse, Lynn alleges that she received “numerous

 8   calls and text messages from Snap” at her cell phone number ending in “5095” before filing the

 9   lawsuit. Complaint at ¶¶ 19, 22, and 27. Lynn also alleges that she revoked consent for Snap to

10   call her cellular phone but that Snap continued to place debt collection calls after she allegedly

11   revoked this consent. See id. at ¶¶ 22 and 29. And so Lynn alleges that Snap, through these

12   alleged debt collection calls and text messages, violated the TCPA and Nevada’s Deceptive Trade

13   Practices Act. See id. at ¶¶ 42-63. She seeks injunctive relief, statutory damages, treble damages,

14   and actual damages for these alleged acts. See id. at Prayer for Relief.

15   II.      ARGUMENT

16            A.       Legal Standard.

17            The “enforcement of valid forum-selection clauses, bargained for by the parties, protects

18   their legitimate expectations and furthers vital interests of the justice system.” Atl. Marine Const.

19   Co., 571 U.S. at 63. A “valid forum-selection clause should be given controlling weight in all but

20   the most exceptional cases.” Id. Thus, the Ninth Circuit has advised that the Court should first

21   determine whether the forum selection clause applies to a pleading before ultimately moving onto

22   whether it is enforceable. See Yei A. Sun v. Advanced Healthcare, Inc., 901 F.3d 1081, 1086-87

23   (9th Cir. 2018).

24

25   3
           Lynn’s Complaint does not allege whether New Expressions similarly filed for
26   bankruptcy. See generally Complaint.

27          To be clear, Snap recognizes that the bankruptcy as alleged likely discharges the Judgment
     and any underlying debt that Lynn owed Snap. Snap does not seek to collect such debt through
28   this Motion or any action in this lawsuit. Instead, Snap is defending itself from offensive claims
     from Lynn that arise out of or relate to the prior contractual relationship between the parties.

                                                  Page 4 of 9
     4846-2496-7618, v. 1
     Case 2:20-cv-00165-JCM-EJY Document 12 Filed 07/07/20 Page 5 of 9



 1            Forum selection clauses are controlled by contract interpretation principles, and the Court

 2   applies “federal contract law to interpret the scope of a forum-selection clause even in diversity

 3   actions.” Id. at 1086. While a clause that uses the phrase “arising out of” may only apply to

 4   disputes requiring the interpretation of the underlying contract, a clause using “relating to” covers

 5   “any disputes that reference the agreement or have some logical or causal connection to the

 6   agreement.” Id. A dispute with a forum selection clause implicating the “relating to” language

 7   “need not grow out of the contract or require interpretation of the contract in order to relate to the

 8   contract.” Id. Moreover, a forum selection clause is “equally applicable to contractual and tort

 9   causes of action.” Manetti-Farrow, Inc. v. Gucci Am., Inc., 858 F.2d 509, 514 (9th Cir. 1988).

10            Once the Court decides that a forum selection clause applies, it must follow the guidance

11   of Atlantic Marine in deciding whether it is enforceable. See Yei A. Sun, 901 F.3d at 1087-88.

12   Unlike cases where there is no forum selection clause, a case involving a forum selection clause

13   places on plaintiff the “burden of showing why the court should not transfer the case to the forum

14   to which the parties agreed.” Id. at 1087. The plaintiff’s choice of the forum “merits no weight.”

15   Id. Instead, the Court must find certain factors relating to private interests as “weighing entirely

16   in favor of the preselected forum.” Id. at 1088. And while the Court may also consider public

17   interest factors, “those factors will rarely defeat a transfer motion.” Id.

18            As such, the “practical result is that a forum-selection clause should control except in

19   unusual cases.” Id. Prior guidance in M/S Bremen v. Zapata Offshore Company suggests those

20   unusual cases typically involve a fraudulent contract, a strong and contrary public policy of the

21   forum in which the suit is brought, or grave difficulty or inconvenience to the plaintiff from

22   litigating consistent with the freely bargained forum selection. See 407 U.S. 1, 15, 18 (1972).

23            B.       The Agreement’s Forum Selection Clause Requires Lynn to Bring Her Suit in
                       Utah.
24
                       1.    The forum selection clause applies to Lynn’s Complaint.
25

26            The Agreement’s forum selection clause is broad and uses both the “arising out of” and

27   “relating to” language. See Exh. A, Agreement at § 5.6. It covers any action, proceeding, or

28


                                                  Page 5 of 9
     4846-2496-7618, v. 1
     Case 2:20-cv-00165-JCM-EJY Document 12 Filed 07/07/20 Page 6 of 9



 1   litigation related to the Agreement or the subject matter thereof. See id. It also provides that

 2   federal and state courts in Utah are the exclusive forums for any such litigation. See id.

 3            This language covers the matters alleged in Lynn’s Complaint. The only relationship that

 4   Snap and Lynn had was a contractual one covering Lynn’s personal guarantee of New

 5   Expressions’ debt to Snap. See generally Exh. A, Agreement. Though the Complaint is short on

 6   details, Lynn’s mention of her personal bankruptcy and her allegation that such bankruptcy

 7   revoked her prior consent to Snap contacting her is a concession that her Complaint relates to the

 8   Agreement she had with Snap. See Complaint at ¶¶ 27-29. Indeed, the only reason that Snap

 9   would be contacting Lynn is because of the Agreement that Lynn and New Expressions executed

10   with Snap in 2017. See Exh. C, Judgment.

11            Thus, Lynn’s causes of action under the TCPA and Nevada Deceptive Trade Practices are

12   based on alleged debt collection calls and text messages that Snap directed at Lynn, and that debt

13   expressly arises out of and relates to the Agreement. The freely bargained forum selection clause

14   therefore applies to Lynn’s Complaint.

15                     2.    The clause is enforceable.

16            As discussed in Yei A. Sun, the burden is on Lynn to show why the Court should not dismiss

17   this matter and require her to comply with the Agreement’s forum selection clause. See 901 F.3d

18   at 1087. That is a burden Lynn cannot carry. Her choice of Nevada “merits no weight.” Id. And

19   because the Agreement was freely bargained between Lynn and Snap, the private interest factors

20   weigh “entirely in favor of the preselected forum” of Utah. Id. at 1088. Thus, the Court is only

21   required to consider the public interest factors. See id.

22            The public interest factors similarly do not overcome the forum selection clause, and Lynn

23   cannot meet the “heavy burden” of showing otherwise. M/S Bremen, 407 U.S. at 17. Utah is

24   adjacent to Nevada, and there are no “administrative difficulties flowing from court congestion,”

25   nor any “interest in having the trial of a diversity case in a forum that is at home with the law.”

26   Yei A. Sun, 901 F.3d at 1088. Indeed, the Agreement requires the application of Utah law in the

27   choice-of-law provision, and so Utah is a more proper forum. See Exh. A, Agreement at § 5.6.

28   Lynn can easily travel to Utah if needed, and this is not a “localized controversy” involving only


                                                 Page 6 of 9
     4846-2496-7618, v. 1
     Case 2:20-cv-00165-JCM-EJY Document 12 Filed 07/07/20 Page 7 of 9



 1   Nevada residents. See Yei A. Sun, 901 F.3d at 1088. Instead, Snap is a Utah limited liability

 2   company. See generally Complaint. Public interest factors “rarely defeat a transfer motion” in

 3   the abstract, and they do not in this case as well. Id.

 4            Nor is this an unusual case that would create an exception to the forum selection clause.

 5   Lynn cannot suggest that the Agreement was the product of fraud or overreaching. See M/S

 6   Bremen, 407 U.S. at 15. Similarly, there is no strong public policy of Nevada against forum

 7   selection clauses. See id. On the contrary, Nevada routinely enforces such freely bargained

 8   clauses. See, e.g., Tandy Computer Leasing, a Div. of Tandy Electronics, Inc. v. Terina’s Pizza,

 9   Inc., 105 Nev. 841, 843, 784 P.2d 7, 8 (1989) (noting a forum selection clause is enforceable if

10   “freely negotiated” and “not unreasonable and unjust”). Lynn executed the Agreement, and she

11   initialed the page of the Agreement in which the forum selection clause appears. See Exh. A,

12   Agreement at p. 6. Finally, Lynn will not be deprived of her day in court because litigating in

13   Utah is “gravely difficult and inconvenient.” M/S Bremen, 407 U.S. at 15. Utah is a short flight

14   away from Las Vegas, Nevada, and this is a small case that will not require a litany of out-of-state

15   witnesses or trips to Utah to litigate. See generally Complaint. Finally, if Lynn believed litigating

16   in Utah was inconvenient, she should have negotiated away the forum selection clause. She did

17   not. See generally Exh. A, Agreement.

18            As such, this is not an unusual case in which Lynn could carry the heavy burden of

19   invalidating the forum selection clause. On the contrary, this is a standard case in which the

20   plaintiff executed a written contract with a forum selection clause and has chosen not to abide by

21   it. The clause in the Agreement calls for Utah law to control any dispute and selects Utah courts

22   as the exclusive forum for bringing any claim arising out of or related to the Agreement or its

23   subject matter. Because Lynn’s Complaint falls squarely within that contractual language, she is

24   bound by the forum selection clause.

25   III.     CONCLUSION

26            Lynn and Snap executed the Agreement, which contains a Utah forum selection clause.

27   The only relationship between the parties was a contractual one, and any allegations of phone calls

28   or text messages in Lynn’s Complaint must be related to that contractual relationship. As such,


                                                 Page 7 of 9
     4846-2496-7618, v. 1
     Case 2:20-cv-00165-JCM-EJY Document 12 Filed 07/07/20 Page 8 of 9



 1   Lynn’s claims arise out of or relate to the Agreement and its subject matter, and the forum selection

 2   clause applies. It is also enforceable, as the parties freely bargained for the Agreement and its

 3   forum selection clause.

 4            And so Snap respectfully requests that the Court dismiss Lynn’s Complaint under the

 5   doctrine of forum non conveniens and require her to abide by the Agreement’s forum selection

 6   clause in bringing any TCPA or deceptive trade practices claims in Utah.

 7            DATED this 7th day of July, 2020.

 8
                                                         MCDONALD CARANO LLP
 9

10                                                  By: /s/ Rory T. Kay
                                                        Rory T. Kay (NSBN 12416)
11                                                      Jason B. Sifers (NSBN 14273)
                                                        2300 West Sahara Avenue, Suite 1200
12                                                      Las Vegas, Nevada 89102
                                                        rkay@mcdonaldcarano.com
13                                                      jsifers@mcdonaldcarano.com

14                                                       Attorneys for Defendant Snap Advances, LLC

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  Page 8 of 9
     4846-2496-7618, v. 1
     Case 2:20-cv-00165-JCM-EJY Document 12 Filed 07/07/20 Page 9 of 9



 1                                  CERTIFICATE OF SERVICE

 2            I HEREBY CERTIFY that I am an employee of McDonald Carano LLP, and that on or

 3   about the 7th day of July, 2020, a true and correct copy of the foregoing DEFENDANT SNAP

 4   ADVANCES, LLC’S MOTION TO DISMISS was electronically filed with the Clerk of the Court

 5   by using CM/ECF service which will provide copies to all counsel of record registered to receive

 6   CM/ECF notification.

 7
                                                /s/ CaraMia Gerard
 8                                              An employee of McDonald Carano LLP

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              Page 9 of 9
     4846-2496-7618, v. 1
